Case 3:21-cv-00052-REP Document 1 Filed 01/30/21 Page 1 of 3 PageID# 5




                                                              cv00052
Case 3:21-cv-00052-REP Document 1 Filed 01/30/21 Page 2 of 3 PageID# 6
 Case 3:21-cv-00052-REP Document 1 Filed 01/30/21 Page 3 of 3 PageID# 7




8.      The document described in paragraph 7 of this complaint did not take account of the fact

       that the Bank of Southside charged Hall $3,000 from the proceeds of the loan that was

       not disclosed in the said document, as a result of which the said document materially

       under disclosed the finance charge and the annual percentage rate as to the credit

       transaction.


9.    The finance charge exceeded $2,000.00


                                         IV. Cause of Action


18.    Hall has a claim for a judgment to recover (a) actual damages for recovery of the material

       overstatement of the finance charge; (b) statutory damages; and (c) attorney's fees.


                                           V. Call for Jury Trial
19.    Hall calls for trial of this case by jury.
                                            VI. Conclusion
        WHEREFORE, Hall prays that the Comt enter a judgment in her favor against the Bank

of Southside for the amount of overstatement of the finance charge, statutory damages, and

attorney's fees.


                                                        Respectfully submitted,

                                                        SHENIT

                                                        By: Henr-w--4.0r
                                                        07105)
                                                        The Law Office of Henry McLaughlin, P.C.
                                                        707 East Main Street, Suite 1050
                                                        Richmond, Virginia 23219
                                                        (804) 205-9020; fax (804) 205-9029
                                                        henry@mclaughlinvala w.com
                                                        Counsel for Shanitra Hall




                                                    3
